Citation Nr: 1327988	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  11-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to special monthly compensation based on need for aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1972 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his January 2011 substantive appeal, the Veteran requested a hearing before the Board at the RO.  Thereafter, in April 2013 correspondence, he was notified by the RO that he was scheduled for such a hearing in July 2013.  An August 2013 report of contact indicates that a VA employee spoke to the Veteran about a hearing cancellation.  The Veteran reported that he cancelled his scheduled July 2013 hearing through his representative.  He indicated that he did not provide notice in writing.  However, in an August 2013 statement, the Veteran's representative indicated that the Veteran did not intend to cancel his July 2013 hearing and that he had instead requested that his hearing be rescheduled.

The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, the Veteran should be scheduled for a hearing before the Board at the RO in Huntington, West Virginia.


Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


